ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kellogg Brown & Root Services, Inc.          )      ASBCA No. 59415
                                             )
Under Contract No. NR0000-0 l-C-0313         )

APPEARANCES FOR THE APPELLANT:                      Thomas Barrett, Esq.
                                                    David Newsome, Jr., Esq.
                                                     Counsel

APPEARANCES FOR THE GOVERNMENT:                     Edward Doster, Esq.
                                                     NRO Chief Trial Attorney
                                                    Sandra Haber, Esq.
                                                    Tyler Merkel, Esq.
                                                     Assistant General Counsel
                                                     National Reconnaissance Office
                                                     Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 March 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59415, Appeal of Kellogg Brown &
Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals